Citation Nr: 0215816
Decision Date: 11/06/02	Archive Date: 02/07/03

DOCKET NO. 00-24 369A              DATE NOV 06, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 0
percent disabling.

REPRESENTATION

Appellant represented by: Arizona Veterans Service Commission

WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Taylor, associate counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a September 2000 rating decision of the Phoenix,
Arizona, Regional Office (RO) of the Department of Veterans Affairs
(VA), which established service connection for bilateral hearing
loss and assigned a 0 percent disability evaluation.

The appellant was afforded a hearing before a hearing officer at
the RO in February 2001. A transcript of the hearing has been
associated with the claims folder.

FINDINGS OF FACT

1. Hearing loss disability is manifested by an average puretone
threshold of 43 decibels on the right and 46 decibels on the left.
Discrimination ability is 92 percent correct on the right and 88
percent correct on the left.

2. Average puretone threshold is 15 decibels on the right and 15
decibels on the left at 1000 Hertz and 25 decibels in each ear at
2000 Hertz.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for bilateral
hearing loss have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.85, 4.86, Diagnostic Code 6100 (2001).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant underwent a VA audiological evaluation in August
2000. The pure tone thresholds, in decibels, were as follows:

                              HERTZ 
                         1000   2000   3000   4000 
               RIGHT       15     25     60     75 
               LEFT        15     25     65     75

Speech audiometry revealed a speech reception threshold of 44
decibels on the right ear and 45 decibels on the left.
Discrimination ability was 96 percent correct on the right and 96
percent correct on the left. The report of examination notes that
ear canals were normal and tympanic membranes were without evidence
of otitis media externa or mastoiditis.

At a personal hearing before a hearing officer at the RO in
February 2001, the appellant testified that he was employed.
Transcript at 2 (February 2001). He stated that he had difficulty
communicating as a result of typical background noise associated
with an office environment. Id. He indicated that, at times, he had
to rely on lip reading in order to understand what someone was
saying to him. Id. He stated that during training classes for work,
he had to sit in the front of the class in order to hear. Id. He
testified that he had difficulty hearing his wife, and when using
the telephone. Id.

The appellant underwent a VA audiological evaluation in June 2001.
The pure tone thresholds, in decibels, were as follows:

-3-

                              HERTZ 
                    1000      2000     3000      4000 
          RIGHT       15        20       60        75 
          LEFT        15        20       70        80

Speech audiometry revealed a speech reception threshold of 43
decibels on.the right ear and 46 decibels on the left.
Discrimination ability was 92 percent correct on the right and 88
percent correct on the left.

VCAA

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000, (codified at 38 U.S.C.A.  5102, 5103, 5103A, and
5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as
amended at 38 C. F. R. 3.159 (2001) (hereafter "VCAA"). The new law
includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. VCAA. See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). In this case, even though the RO
did not have the benefit of the explicit provisions of the VCAA,
VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his
representative, if represented, of any information and evidence
needed to substantiate and complete a claim. VCAA, (U.S.C.A. 5102
and 5103); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as
amended at 38 C.F.R. 3.159 (2001). The record shows that the
appellant was notified in the September 2000 rating decision of the
reasons and bases for the denial of his claim. He was further
notified of this information in the November 2000 statement of the
case and the March 2002 supplemental statement of the case. The
Board concludes that the discussions in the September 2000 rating
decision and in the statement and supplemental statement of the
case, which were all sent to the

-4-

appellant, informed him of the information and evidence needed to
substantiate the claim. In addition, by letters dated in December
2001 and March 2002, he was advised of the evidence he needed to
submit to substantiate his claim, VA's duty to notify him about his
claim, VA's duty to assist in obtaining evidence for his claim,
what the evidence must show to substantiate his claim, what
information or evidence was needed from him, what he could do to
help with his claim, and what VA had done to help with his claim.
By letter dated in August 2002, he was advised of the procedures by
which to submit additional evidence. These actions satisfied VA's
notification requirements. See Quartuccio v. Principi, 16 Vet. App.
183 (2002).

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. VCAA, (U.S.C.A. 5103A); 66
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 38
C.F.R. 3.159 (2001)). The appellant has not identified any
available unobtained evidence that might aid his claim. The Board
notes that the appellant was afforded an opportunity to present
evidence and argument in support of his claim and did so in
February 2001. In this case, the Board finds that VA has done
everything reasonably possible to assist the appellant.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the appellant in this case.

The Board notes that VA issued regulations to implement the VCAA in
August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)). The
amendments were effective November 9, 2000, except for the
amendment to 38 C.F.R. 3.156(b), which is effective

- 5 -

August 29, 2001. Except for the amendment to 38 C.F.R. 3.156(a),
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in
general where the record demonstrates that the statutory mandates
have been satisfied, the regulatory provisions likewise are
satisfied.

Criteria and Analysis

The appellant is appealing the original assignment of a disability
evaluation following an award of service connection. In such cases,
the entire period is to be considered to ensure that consideration
is given to the possibility of staged ratings; that is, separate
ratings for separate periods of time based on the facts found. See
Fenderson v. West, 12 Vet. App. 119, 126 (1999). Accordingly, the
issue is whether a rating in excess of 0 percent is warranted for
bilateral hearing loss at any time during the appeal period. We
conclude that the disorder has not significantly changed and that
a uniform rating is warranted.

The Board notes that the appellant presented credible testimony at
the hearing. However, the assignment of a disability rating for
hearing loss disability is a "mechanical" process of comparing the
audiometric evaluation to the numeric designations in the rating
schedule. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).
The Board has considered the probative VA examinations during the
appeal period. In August 2000, examination showed an average
puretone threshold of 44 decibels on the right and 45 decibels on
the left. Discrimination ability was 96 percent correct on the
right and 96 percent correct on the left. Those results constitute
Level I hearing on the right and Level I hearing on the left. See
38 C.F.R. 4.85 (2001); 38 C.F.R. 4.87 (2001). When combined, the
result is a 0 percent disability evaluation. 38 C.F.R. 4.85,
Diagnostic Code 6100. Similarly, a June 2001 examination showed an
average puretone threshold of 43 decibels on the right and 46
decibels on the left. Discrimination ability was 92 percent correct
on the right and 88 percent correct on the left. Those results
constitute Level I hearing on

6 -

the right and Level II hearing on the left. When combined the
result is a 0 percent disability evaluation.

In addition, the August 2000 examination showed puretone threshold
on the right and left was 15 decibels at 1000 Hertz and 25 decibels
at 2000 Hertz. The June 2001 examination showed puretone threshold
on the right and left was 15 decibels at 1000 Hertz and 20 decibels
at 2000 Hertz. Consequently, application of the 4.86(b) criteria is
not warranted.

The Board has considered all pertinent regulations but finds no
basis upon which to assign a higher evaluation. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). The preponderance of the
evidence is against the claim and there is no doubt to be resolved.

In addition, the Board does not find that consideration of an
extraschedular rating under the provisions of 38 C.F.R. 3.321(b)(1)
(2001) is in order. The evidence failed to show that hearing loss
has in the past caused marked interference with his employment, or
that such has in the past or now requires frequent periods of
hospitalization rendering impractical the use of the regular
schedular standards. Id.

ORDER

An evaluation in excess of 0 percent for bilateral hearing loss is
denied.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating

- 7 - 

the form to reflect changes in the law effective on December 27,
2001.  See the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile,
please note these important corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims."  (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.  (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



